Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Heinig (US 3946579 A) is the closest prior art. Heinig’s higher density area (combination of 110, 115, and 120) does not read on the claim 1 and 10 limitation, “a width of the lateral boundaries of the first higher density area is greater than a widest width of the lateral boundaries of the second higher density areas” (emphasis added by examiner). As shown in Heinig figures 1 and 2, the width of the first higher density area (120) between the lateral boundaries (106 and 107) is less than or equal to the widest width of the second higher density area (110 or 115) between the lateral boundaries (112 and 113 or 116 and 117). Furthermore, there would be no reason to modify Heinig to achieve the invention of claim 1 or 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732